FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PHILLIP L. HARMON,                               No. 10-56712

               Petitioner - Appellant,           D.C. No. 2:09-cv-00911-AHS

  v.
                                                 MEMORANDUM *
DEP’T OF MENTAL HEALTH,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Phillip L. Harmon appeals pro se from the district court’s order dismissing

for lack of jurisdiction his habeas petition under 28 U.S.C. § 2254 challenging his

civil commitment under California’s Sexually Violent Predators Act (“SVPA”).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court correctly determined that it lacked subject matter

jurisdiction over Harmon’s petition because, at the time of his federal filing in this

case, Harmon was no longer “in custody pursuant to the judgment of a State court”

within the meaning of 28 U.S.C. § 2254(a). See Maleng v. Cook, 490 U.S. 488,

490-94 (1989) (per curiam). Because the district court lacked jurisdiction over the

petition as a statutory matter, we need not reach the issue of whether the petition

was moot. See United States v. Sandoval-Lopez, 122 F.3d 797, 802 n.9 (9th Cir.

1997) (“We avoid constitutional questions when an alternative basis for disposing

of the case presents itself.”).

       AFFIRMED.




                                           2                                    10-56712